MEMORANDUM **
Guillermina Ramirez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review de novo claims of due process violations in immigration proceedings. See Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001). We deny the petition for review.
Ramirez contends the IJ violated due process by using the wrong standard for exceptional and extremely unusual hardship. We agree with the BIA that any misstatement by the IJ was harmless error. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (citation omitted) (requiring prejudice to prevail on a due process challenge).
We do not consider Ramirez’s contention regarding the IJ’s moral character finding because her failure to establish hardship is dispositive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.